              Case 2:21-cv-00270-BJR Document 22 Filed 03/22/21 Page 1 of 2




                                               THE HONORABLE BARBARA J. ROTHSTEIN
 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10    PARLER, LLC,                                        Case No. 21-cv-00270-BJR

11                            Plaintiff,                  PLAINTIFF PARLER LLC’S NOTICE
                                                          OF WITHDRAWAL OF PENDING
12           vs.                                          MOTION
13    AMAZON WEB SERVICES, INC., and
      AMAZON.COM, INC.,
14

15                            Defendants.

16

17          TO:    THE CLERK OF THE COURT, and

18          TO:    ALL COUNSEL OF RECORD

19          NOTICE IS HEREBY GIVEN that Plaintiff Parler LLC (“Parler”) withdraws its March 4,

20   2021 Motion for Remand (Dkt. No. 3). On March 22, 2021, Parler timely filed an Amended

21   Motion for Remand (Dkt. No. 20). Parler’s Amended Motion for Remand supersedes the prior

22   motion. Accordingly, Parler respectfully requests that the Court proceed to consider the Amended

23   Motion for Remand (Dkt. No. 20) in due course.

24

25
     PLAINTIFF’S NOTICE OF WITHDRAWAL OF                                               LAW OFFICES
     PENDING MOTION                                                                CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR)                                           1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
                                                                           TEL (206) 407-2200 FAX (206) 407-2224
            Case 2:21-cv-00270-BJR Document 22 Filed 03/22/21 Page 2 of 2




 1

 2        DATED this 22nd day of March, 2021.

 3
                                            CALFO EAKES LLP
 4
                                            By     s/Angelo Calfo
 5                                            Angelo J. Calfo, WSBA# 27079
                                              1301 Second Avenue, Suite 2800
 6                                            Seattle, WA 98101
                                              Phone: (206) 407-2200
 7                                            Fax: (206) 407-2224
                                              Email: angeloc@calfoeakes.com
 8

 9                                          DAVID J. GROESBECK, P.S.

                                                David J. Groesbeck, WSBA # 24749
10                                              1333 E. Johns Prairie Rd.
                                                Shelton, WA 98584
11                                              Phone: (509) 747-2800
                                                Email: david@groesbecklaw.com
12
                                            SCHAERR |JAFFE LLP
13
                                                Gene C. Schaerr (pro hac vice to be submitted)
14                                               H. Christopher Bartolomucci (pro hac vice to
                                                be submitted)
15                                              1717 K Street NW, Suite 900
                                                Washington, DC 20006
16
                                                Counsel for Plaintiff Parler LLC
17

18

19

20

21

22

23

24

25
     PLAINTIFF’S NOTICE OF WITHDRAWAL OF                                          LAW OFFICES
     PENDING MOTION                                                           CALFO EAKES LLP
     (Case No. 2:21-cv-00270-BJR) - 1                                  1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101-3808
                                                                      TEL (206) 407-2200 FAX (206) 407-2224
